JOHNSON, J.
The defendant, William A. Yates, II, appeals the Superior Court’s (Nadeau, J.) denial of his motion to set aside the jury’s verdict of guilty on a burglary charge. Yates alleges that he was convicted on the basis of false testimony in violation of the due process clauses of the fifth and fourteenth amendments to the United States Constitution. We reverse.
Yates was convicted of burglarizing a condominium belonging to Gary Wirt and Joyce LeVeck. At trial, Yates testified that he did not commit burglary because Wirt gave him permission to break into the condominium and take certain things. See RSA 635:1,1 (1986). Yates explained that Wirt owed him money for a cocaine sale, but apparently lacked the cash to settle the debt. When Yates demanded the money, Wirt told him to go into his home and appropriate items worth the amount owed. According to Yates, Wirt instructed him to make his entrance look like a break-in so that Wirt could recover the value of the property “stolen” from his insurance carrier.
At trial, Wirt’s testimony differed from Yates’ in almost every material respect. He denied giving Yates permission to enter his condominium and take things, denied owing Yates money for cocaine, and *497denied ever having anything to do with illegal drugs. LeVeek also denied giving Yates permission to enter the condominium but admitted she smoked marijuana regularly. While she stated she had never known Wirt to use illegal drugs, she acknowledged that Wirt kept cocaine paraphernalia in the condominium.
An indictment charging Wirt with possession of an illegal drug was in fact pending at the time of trial, based on information obtained from Yates and a subsequent search of Wirt’s home, during which drugs and drug paraphernalia were found. Wirt, however, apparently assured the prosecutor before trial that he had never been involved with illegal drugs. The State acknowledges that both the prosecutor and the defense counsel knew of Wirt’s indictment before the trial began. Neither attorney, however, brought the indictment to the attention of the court or the jury. The State made no effort to inform the judge or jury of the pending indictment, which indicated that the State believed Wirt was probably involved in drug activity. This information would have undermined Wirt’s testimony that he had had no involvement with illegal drugs. Since Wirt’s credibility on the issue of whether he had granted permission to Yates to enter his residence was critical to the jury’s determination of Yates’ guilt, the jury was deprived of essential evidence in deciding whether to believe Wirt’s testimony.
The jury found Yates guilty, and Yates moved to set the verdict aside, arguing among other things that Wirt testified falsely and that his conviction was based on this false testimony in violation of his right to due process. The trial court denied Yates’ motion, stating:
“While it is clear Gary Wirt testified falsely under oath, there was more than sufficient evidence from which the jury could conclude that the defendant and Gary Wirt were engaged in a joint venture, under which the defendant supplied drugs to Wirt in exchange for payment, and that Gary Wirt was indebted to the defendant in the amount of $750.00, and that the defendant, without authorization, decided to enter his home for the purpose of removing sufficient property to cover the debt.
While the Court is appalled at the obvious willingness of Gary Wirt to testify falsely under oath, his story was so incredible that it had to be patently transparent to the jury.
The jury heard all of the witnesses, however, and obviously concluded that the portion of Wirt’s testimony [in] which he denied an insurance scam and asserted the defendant had no license or privilege to enter the premises was *498credible. That testimony with all of the other direct and circumstantial evidence, was sufficient to justify a verdict of guilty.
The County Attorney’s office has responded that they will review the record of this case and will make a determination whether or not Gary Wirt shall be charged with perjury. This Court urges a thorough investigation into that issue.”
Yates appealed.
The relevant law governing this case is set forth in Napue v. Illinois, 360 U.S. 264, 269 (1959):
“[I]t is established that a conviction obtained through use of false evidence, known to be such by representatives of the State, must fall under the Fourteenth Amendment. The same result obtains when the State, although not soliciting false evidence, allows it to go uncorrected when it appears.
The principle that a State may not knowingly use false evidence, including false testimony, to obtain a tainted conviction, implicit in any concept of ordered liberty, does not cease to apply merely because the false testimony goes only to the credibility of the witness. The jury’s estimate of the truthfulness and reliability of a given witness may well be determinative of guilt or innocence, and it is upon such subtle factors as the possible interest of the witness in testifying falsely that a defendant’s life or liberty may depend.”
(Citations omitted.) The State asserts that, in order to win relief under Napue, Yates must establish that (1) Wirt testified falsely, (2) the testimony was material to the verdict, and (3) the prosecutor knew at trial that the testimony was false. We hold that Yates satisfied the three-pronged test propounded by the State.
The trial court found that Wirt did, in fact, testify falsely when he denied any involvement in illegal drugs. A finding that a witness lied on the stand depends on an assessment of the witness’s credibility, and such assessment is for the factfinder. See Bourdon’s Case, 132 N.H. 365, 370, 565 A.2d 1052, 1055 (1989). In this instance, the factfinder was the trial court because the question of Wirt’s credibility was presented to it in Yates’ motion to set aside the verdict. After reviewing the transcript of Wirt’s testimony, we conclude that the trial court correctly found that Wirt testified falsely concerning his involvement with illegal drugs.
Second, we hold that Wirt’s false testimony was material to Yates’ conviction. Although the trial court found that “there was *499more than sufficient evidence from which the jury could conclude” that Yates entered Wirt’s home without authorization, the test for resolving Yates’ claim is not whether the jury’s verdict is supported by sufficient evidence, but whether there is any reasonable likelihood that the false testimony could have affected the verdict. See Giglio v. United States, 405 U.S. 150, 154 (1972). It may be enough for the defendant to show that exposing the lie during trial could have damaged the credibility of the witness. Napue, 360 U.S. at 269. Here, Yates’ entire defense depended on the premise that Wirt owed him money from a cocaine sale. Had the jury been told that Wirt was under indictment for illegal drug use, there is certainly a reasonable likelihood that the jury would have doubted the remainder of his testimony and formed a reasonable doubt as to Yates’ guilt. See id.
We also conclude that Yates established a knowing prosecutorial use of Wirt’s material, false testimony. The State concedes that the prosecutor knew before trial that Wirt had been indicted for drug possession, based on information supplied by Yates and the search of Wirt’s home. As the State points out, an indictment is not proof of guilt, but it is evidence that the county attorney believes an individual is probably guilty of committing the acts charged. Cf. N.H. R. Prof. Conduct 3.8(a) (prosecutor shall refrain from prosecuting a charge that prosecutor knows is not supported by probable cause). Contrary to the State’s contention, Yates does not have to prove that the prosecutor here had actual knowledge of Wirt’s illegal drug use. Yates need only show that the prosecutor believed Wirt’s testimony was probably false. See May v. Collins, 955 F.2d 299, 315 (5th Cir.), cert. denied, 112 S.Ct. 1925 (1992); United States v. Mills, 704 F.2d 1553, 1565 (11th Cir. 1983), cert. denied, 467 U.S. 1243 (1984); cf. Giglio, 405 U.S. at 154 (knowledge of one attorney in prosecutor’s office attributed to other attorneys in office). A lawyer’s duty of candor to the tribunal, N.H. R. Prof. Conduct 3.3(a)(3), is neglected when the prosecutor’s office relies on a witness’s denial of certain conduct in one case after obtaining an indictment charging the witness with the same conduct in another case.
The State maintains that Yates cannot complain of fundamental unfairness now because he knew at trial that Wirt had been indicted on a drug charge, yet chose not to cross-examine him about it. The prosecutor, however, declared at the post-trial hearing that he should have filed a motion in limine to prevent introduction of any evidence of Wirt’s illegal drug activities, including the indictment. The State cannot now successfully argue that Yates should have *500cross-examined Wirt about the indictment when the prosecutor would have likely objected to such a tactic. In any event, the final responsibility rested with the prosecutor, not Yates, to bring to the attention of the court and the jury the State’s official position that Wirt was indeed probably involved with illegal drugs, and his testimony to the contrary was probably false. See 4 P. McCLOSKEY & R. Schoenberg, Criminal Law Advocacy ¶ 1.02[1], at 1-5 (1990). “The duty to correct false testimony is on the prosecutor, and that duty arises when the false evidence appears.” United States v. Foster, 874 F.2d 491, 495 (8th Cir. 1988) (quotation omitted); cf. State v. Brunette, 501 A.2d 419, 423-24 (Me. 1985) (prosecutor did not solicit false testimony and informed judge and defense counsel of perjury when it appeared; as jury never learned of perjury, however, defendant was denied due process). The prosecutor’s failure to inform the trial court and jury about Wirt’s probable use of drugs, and hence his probable false testimony, resulted in a denial of federal due process and in reversible error.

Reversed and remanded.

Thayer, J., dissented; the others concurred.